Citation Nr: 0014042	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of the recovery of the overpayment of 
parent's Dependency and Indemnity Compensation benefits in 
the amount of $2,046.32.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to October 
1967.  The veteran was killed in action in Vietnam in October 
1967.  The appellant is the veteran's mother.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 decision by the Montgomery, Alabama 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee).


FINDINGS OF FACT

1.  The appellant was advised that waiver of the recovery of 
the overpayment in the amount of $2,046.32 was denied by a 
letter dated October 24, 1997.

2.  The appellant's notice of disagreement was received at 
the RO on November 13, 1998, more than one year after the 
October 24, 1997 decision letter.


CONCLUSION OF LAW

The appellant's notice of disagreement as to the issue of 
entitlement to waiver of the recovery of the overpayment in 
the amount of $2,046.32 was not timely filed.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Pursuant to the applicable law and regulations, 
an appeal to the Board consists of a timely filed notice of 
disagreement in writing, and a timely filed substantive 
appeal subsequent to a statement of the case.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200 (1999).  The appellant had one 
year from the date of the notification of the decision to 
file a notice of disagreement to initiate the appeal process.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (1999).

In the instant case, the Committee denied the appellant's 
entitlement to waiver of the recovery of the overpayment in 
the amount of $2,046.32 in October 1997.  The appellant was 
advised of such denial and of her appellate rights in a 
letter dated October 24, 1997.  The appellant submitted a VA 
Form 20-5655, Financial Status Report, on November 13, 1998; 
it was dated on November 10, 1998.  In this statement, the 
appellant indicated that she disagreed with the denial of 
waiver.  This statement was received more than one year 
following the date of notification in October 1997. 

In light of a timely notice of disagreement to the 
Committee's denial of waiver, the Board lacks jurisdiction 
over this issue.  See 38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.202 (1999).



ORDER


The appeal regarding the appellant's claim for waiver of the 
recovery of the overpayment of parent's dependency and 
indemnity compensation benefits is dismissed.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

